DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 56, 59-64, and 66-68 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/27/2021 are acknowledged.  Claims under consideration in the instant office action are claims 56, 59-64, and 66-68.
 Applicants' arguments, filed 09/27/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating a subject with a B-Raf mediated disease or condition by administering a compound of the following formula:

    PNG
    media_image1.png
    141
    364
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    88
    263
    media_image2.png
    Greyscale

Visor does not describe the recited compound because it is not obvious to one of ordinary skill in the art to substitute the methoxy group with a cyclopropyl group.  Thus, there would be no reason one skilled in the art at the time the invention was made would treat a subject with a B-Raf mediated disease or condition by administering a compound of the recited formula based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 56, 59-64, and 66-68 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629